Per Curiam:

The motion of the appellee to dismiss the appeal herein is granted, and the appeal is dismissed for the want of a properly presented federal question. Kerr Glass Mfg. Corp. v. Superior Court, 286 U. S. 532; White River Co. v. Arkansas, 279 U. S. 692, 700; Hiawassee River Power Co. v. Carolina-Tennessee Power Co., 252 U. S. 341, 344; Cleveland & Pittsburgh R. Co. v. Cleveland, 235 U. S. 50, 53; Manhattan Life Ins. Co. v. Cohen, 234 U. S. 123, 134; Chapin v. Fye, 179 U. S. 127, 129, 130. The motion for leave to proceed further herein in forma pauperis is denied.